 


115 HRES 230 EH: Providing for consideration of the joint resolution (S.J. Res. 34) providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Federal Communications Commission relating to “Protecting the Privacy of Customers of Broadband and Other Telecommunications Services”.
U.S. House of Representatives
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 230 
In the House of Representatives, U. S.,

March 28, 2017
 
RESOLUTION 
Providing for consideration of the joint resolution (S.J. Res. 34) providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Federal Communications Commission relating to Protecting the Privacy of Customers of Broadband and Other Telecommunications Services. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the joint resolution (S.J. Res. 34) providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Federal Communications Commission relating to Protecting the Privacy of Customers of Broadband and Other Telecommunications Services. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to commit.  Karen L. Haas,Clerk. 